DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants filed response on 12/9/2022 has been received.
Claims 2, 4, 12, 14 have been cancelled.
Claims 1, 3, 5-11, 13, 15-20 are pending. 
Claims 3, 13, 15-20 are withdrawn from further consideration. 
Claims 1, 5-11 are under examination. 
The rejection on claims 1, 5-11 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is maintained and of the record (See previous office action). 

It is noted that applicant amended the claim by adding additional features (see underlines):

Claim 1 

A composition comprising one or more antibodies, or antigen- binding fragments thereof, that specifically bind to one or more protein aggregates comprising fibrils relative to monomers, wherein the one or more protein aggregates include glucagon, liraglutide, or combinations thereof, wherein the one or more antibodies include one or more heavy chain variable regions, the one or more heavy chain variable regions including a sequence according to SEQ. ID NO.: 1, SEQ. ID NO.: 2, SEQ. ID NO.: 3, SEQ. ID NO.: 4, SEQ. ID NO.: 5, SEQ. ID NO.: 6, or combinations thereof, and wherein the one or more antibodies include one or more light chain variable regions, the one or more light chain variable regions including a sequence according to SEQ. ID NO.: 15, SEQ. ID NO.: 16, SEQ. ID NO.: 17, SEQ. ID NO.: 18, or combinations thereof.

Claim 6 has the same additional features as above. 

As has been established in the previous office action, particular under Sanofi case, office states “ It is not the structure of the antigen (e.g. SEQ ID No. for epitopes), rather it is the structure of the ANTIBODY that would satisfy the written description in view of Safoni case, e.g. CDRs, heavy and light chain or Fab (emphasis added). It is also well-known in the art that the antibody bind to the same epitope may have different internal structures (CDRs).  

Moreover, office also states “Vajdos et al. (J. Mol. Biol. 2002, Jul 5, 320(2):415-28 at 416) teach that amino acid sequence and conformation of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity which is characteristic of the parent immunoglobulin. The scope of the claims encompasses antibodies with VH that encompass variation (addition, deletion, substitution) in their CDRs (See specification Figures 1A, 1B and 1C).  The prior art discloses that 6 CDRs as being essential structure of antibody's binding site, and thus when intact, would provide enough structure to define the antibody's binding site (structure/function correlation) e.g., where amino acid substitutions can be made so as to change (e.g. 6CDR's) or retain (e.g., constant or variable framework) antigen binding.   Applicant's disclosure has not provided sufficient representative antibodies and/or sufficient structure/function correlation between modifying the VHCDRs and VLCDRs regions of the disclosed antibody and the retention of a specific binding antibody that binds the glucagon, liraglutide or combination thereof to satisfy the WD requirement for the claims. In another word, only structure on heavy chain variable region (SEQ ID Nos 1, 2, 3, 4, 5, or 6) is not sufficient as has been shown below the binding of antigen with antibody where BOTH heavy chain and light chain are needed for binding to the epitope of an antigen.


    PNG
    media_image1.png
    388
    649
    media_image1.png
    Greyscale


However, the newly added features do not satisfy written description requirement as outlined above. Particularly the instant claim only provide partial heavy and light chain variable regions (emphasis added).

Applicant used Kabat numbering system for CDR1-6 regions (See Figures 1A, 1B and 1C).

The Kabat system used for numbering and corresponding to CDR1-6 is shown below.


    PNG
    media_image2.png
    202
    699
    media_image2.png
    Greyscale

The current SEQ ID Nos are from Figures 1A (VH CDR2; 47-61) and Figure 1B (VH CDR3; 95-110) and Figure 1C (VL CDR3; 89-100).  However, for satisfying antibodies one needs to provide full length heavy chain and light chain, or CDR1-6 (including 3 heavy VHCDR1-3 and 3 light chain variable regions VLCDR1-3) or hybridoma deposit ACTT.  The current claim falls into the second category, i.e. complementary determining regions (See above Vajdos Figure). But applicant only provide SEQ ID Nos. from VH CDR2-CDR3 and VLCDR3. There is lack of VHCDR1 and VLCDR1-2. 


					Conclusion 
No claim is allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGHWA J CHEU whose telephone number is (571)272-0814. The examiner can normally be reached 8 am to 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 5712720824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHANGHWA J. CHEU
Primary Examiner
Art Unit 1678



/CHANGHWA J CHEU/Primary Examiner, Art Unit 1678